Neufeld v Neufeld (2016 NY Slip Op 00299)





Neufeld v Neufeld


2016 NY Slip Op 00299


Decided on January 19, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 19, 2016

Tom, J.P., Friedman, Saxe, Kapnick, JJ.


16691 300870/11

[*1] Janet Neufeld, Plaintiff-Respondent,
vRichard Neufeld, Defendant-Appellant.


Law Office of William S. Beslow, New York (William S. Beslow of counsel), for appellant.
Julie Hyman, P.C., Bronx (Julie Hyman of counsel), for respondent.

Order, Supreme Court, Bronx County (Doris M. Gonzalez, J.), entered August 13, 2014, which, to the extent appealed from as limited by the briefs, denied defendant's motion for a downward modification of maintenance, unanimously affirmed, without costs.
Defendant failed to submit either a paycheck or his most recently filed tax return in support of his motion for a downward modification of maintenance (see  Domestic Relations Law § 236[B][4][a]; 22 NYCRR 202.16[b], [k][2]). The denial of the motion is without prejudice to renewal upon submission of the requisite documentation (22 NYCRR 202.16[k][5][ii]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 19, 2016
CLERK